Fohd, Judge:
The appeals listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that cost of production is the proper basis upon which to find values for the subject bicycles, and that such cost of production, as set out in section 402 (f) of the Tariff Act of 1930, is the invoice unit price per bicycle, less nondutiable charges, plus packing.
Based upon the agreed statement of facts, I find the cost of production for the subject bicycles to be the invoice unit prices per bicycle, less nondutiable charges, plus packing. Judgment will be rendered accordingly.